313 S.W.3d 708 (2010)
Timothy GALLAGHER, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93698.
Missouri Court of Appeals, Eastern District, Division Four.
June 15, 2010.
Gwenda Renee' Robinson, St. Louis, MO, for appellant.
Chris Koster, Mary H. Moore, Jefferson City, MO, for appellee.
Before: KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Timothy Gallagher (Movant) appeals from the motion court's judgment denying, without an evidentiary hearing, his amended Motion under Rule 24.035 to Vacate, *709 Set Aside or Correct Judgment and Sentence (Amended Motion.)[1] We have reviewed the briefs of the parties and the record on appeal and conclude the motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  AH rule references are to Mo. R.Crim. P.2010, unless otherwise indicated.